ORDER

PER CURIAM
Raymon Denzmore (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after an eviden-tiary hearing. On appeal, Movant claims the motion court clearly erred in denying his post-conviction motion because he proved that his trial counsel was ineffective. Specifically, Movant claims his trial counsel was ineffective for (1) failing to call Movant’s brother to testify as an alibi witness, and (2) conceding Movant’s guilt on two of his charged crimes. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).